HARALSON, J.
Thrt --ase was tried, and final judgment rendered on the 8th day of December, 1905. On the 15th day of December, 1905, the court made an odder allowing appellant 60 days from that date in which to prepare and have signed a bill of exceptions. On the 5th day of February, 1906, an agreement in writing urns signed by the attorneys for both parties, and filed, extending the time within which to prepare and have signed the bill of exceptions, until and including the 5th clay of March, 1906. On the 5th day of March, Í906, another agreement in writing between the parties was filed, further extending the time until and including the 1st day of April, 1906. On the 31st day of March, 1906, still another agreement in writing between the parties was filed, further extending the time up to and including the 6th day of April, 1906. The bill of .exceptions was signed on the 2d day of April, 1906.
Motion is now made to strike the bill of exceptions'on the following grounds: First, because the bill was not signed within the time prescribed by law.' Second, because the bill of exceptions- was signed at a subsequent term of ihe court. ■ Third, because there was no- order of the court extending the time for signing the bill.
Under section 1 off An act to declare the power and jurisdiction of the city court of Anniston” (Acts 1896-97, p. 324), it is provided in respect to the city court of Anniston that “when exercising the jurisdiction and powers of courts of law-, said court shall conform to the rules of procedure and practice in the circuit courts of the state, and when exercising powers and jurisdiction of courts of equity, it shall conform to the rules of procedure and practice in the chancery courts of the state, except when the rules of practice and piocedure are changed hv this act,” The latter part of section 15 (page 331) of the act, reads as follows: “All *148bills of exceptions shall he presented to and signed by the judge of said city court, within thirty days after the trial of a. cause, unless such time be extended by order of court entered in the cause, or by agreement of counsel in writing filed in the case, and motions for new trials shall be made within thirty days after the trial of the cause.”
The act also provides in section 5 (page 326), that there shall be two regular terms of the court; one beginning on the third Monday in January, in each year, and continuing until the last Saturday in June; and the other beginning on the third Monday in September, in each year, and continuing until the third Satin day in December. The purpose to be accomplished by provision for signing of bills of exceptions in section 15, was to provide that the preparation and signing of the bills in causes tried in the first part of the term should not he unduly delayed until the adjournment of the count, and that parties trying causes, at the last of the term should not be embarrassed by the early adjournment of the court. The provision is, therefore, that the hills of exceptions- must be presented and signed within 30 days after the trial of the causes, regardless of whether tire court is in session or not, or whether a new term has begun, unless such time be extended by order of the court entered in the canse, of by agreement of counsel in wailing fild in the cause. Within 30 days after the trial of the cause, it was perfectly competent for the court to extend ihe time for such a period, as it, iu its discretion might see fit, and within 30 days after- the trial, the parties by an agreement, in writing, filed in the cause could have extended the time to any period they might agree upon.
The. only (cuestión of difficulty is, whether or not ihe time having been extended once, can be within that time further' extended, the act on this subject being silent. If we should hold that under the provisions of section 1 of the act, section 619 of the Code of 1896 applies to the city court of Anniston, we should also he compelled to hold that the thirtieth rule of practice also applies. It seems it was the intention of the Legislature that neither should apply to the city court of Anniston. The par-*149pose evidently was, that causes tried in said court should remain in fieri as to signing bills of exceptions for 30 days after a final judgment; and if an order of extension by the court, or an agreement of extension between the pui iies was made or filed “in the cause,” within that time, the cause, so far as the signing of bills of exceptions is concerned, was still under the control of the court. It would be a narrow construction of the statute to hold 1hat authority to grant or agree on an extension only applied to one extension.—Ladd v. State, 92 Ala. 58, 9 South. 401; Ala. Min. R. R. v. Marcus, 128 Ala. 355, 30 South. 679; Rosson v. State, 92 Ala. 76, 9 South. 357. The motion to strike the hill of exceptions must, then-fore, he overruled.
There is nothing in the law requiring that documents sworn to should he on one piece of paper, or that tlie different sheets of paper constituting a document should he uennanently attached together.—Barnewell v. Murrell, 108 Ala. 366, 18 South. 831.
It was discretionary with the court to allow or reject additional picas proposed to be filed during the progress oí the trial.—Steele v. Tutwiler, 57 Ala. 133.
Tin*re was error in the refusal to admit the evidence proposed to he introduced by the defendant, of the receipt given him by plaintiff’s traveling salesman, Gorman. The evidence afforded an infeic-nce for the jury to .find that Gorman had authority to make the transaction on which the receipt was based.
Unversed and .remanded.
Tyson, C. J., and Anderson and McClellan, dJ., concur.